
	
		II
		111th CONGRESS
		1st Session
		S. 647
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Grassley (for
			 himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve the transparency of information on skilled nursing facilities and
		  nursing facilities and to clarify and improve the targeting of the enforcement
		  of requirements with respect to such facilities.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Nursing Home Transparency and
			 Improvement Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Improving transparency of information
					Sec. 101. Required disclosure of ownership and additional
				disclosable parties information.
					Sec. 102. Accountability requirements.
					Sec. 103. Nursing home compare Medicare website.
					Sec. 104. Reporting of expenditures.
					Sec. 105. Standardized complaint form.
					Sec. 106. Ensuring staffing accountability.
					TITLE II—Targeting Enforcement
					Sec. 201. Civil money penalties.
					Sec. 202. GAO study and report on the relative financial status
				and performance of special focus facilities.
					Sec. 203. National independent monitor pilot
				program.
					Sec. 204. Notification of facility closure.
					Sec. 205. National demonstration projects on culture change and
				use of information technology in nursing homes.
					TITLE III—Improving staff training
					Sec. 301. Dementia and abuse prevention training.
					Sec. 302. Study and report on training required for certified
				nurse aides and supervisory staff.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The Nursing Home
			 Reform Act of 1987 remains one of the strongest laws in the United States to
			 protect the health, safety, and quality of life of elderly people and
			 individuals with disabilities who live in nursing homes.
			(2)The nursing home
			 industry has changed dramatically in the 21 years since the enactment of the
			 Nursing Home Reform Act of 1987, with real estate asset holdings frequently
			 separated from operations in a manner that can frustrate efforts by regulators
			 to hold parent companies accountable for the quality of services that are
			 provided in their facilities.
			(3)Although the
			 Centers for Medicare & Medicaid Services reimburses nursing homes for
			 services each year in an amount in excess of $75,000,000,000, the agency does
			 not always know who the owners and operators of the facilities are.
			(4)Greater
			 transparency and accountability in the nursing home industry can be achieved by
			 simply requiring publicly and privately owned nursing homes to disclose
			 corporate entities that own individual nursing homes, and other entities with
			 which individual nursing homes have key financial, operational, and management
			 relationships.
			(5)Transparency and
			 accountability can be further strengthened by development of an independent
			 monitor pilot program that would allow the Centers for Medicare & Medicaid
			 Services to examine the management of certain nursing home chains that have a
			 record of poor performance and to identify the root causes of quality and
			 safety problems occurring in individual nursing homes.
			(6)The
			 Nursing Home Compare Medicare website would be significantly
			 improved by the inclusion of timely, auditable information that is derived from
			 payroll data about the direct care staffing levels in all nursing homes across
			 the United States. Inclusion of information about staffing turnover and
			 retention rates in nursing homes, which are closely linked to the quality and
			 consistency of services, would also provide consumers with valuable
			 information.
			(7)According to the
			 Alzheimer's Association, an estimated 70 percent of current residents of
			 nursing homes have some degree of cognitive impairment and direct care staff
			 who provide services to such residents would benefit from dementia management
			 and abuse prevention instruction as part of their training.
			(8)When nursing
			 homes elect to close, residents and families generally require help finding
			 another suitable residence and to minimize transfer trauma. Good
			 resident outcomes are achievable when nursing homes provide sufficient written
			 notice and develop a relocation plan for each resident, and when State
			 officials take responsibility for assuring that each resident is transferred to
			 the most appropriate facility or other community setting.
			IImproving
			 transparency of information
			101.Required disclosure
			 of ownership and additional disclosable parties information
				(a)In
			 generalSection 1124 of the Social Security Act (42 U.S.C.
			 1320a–3) is amended by adding at the end the following new subsection:
					
						(c)Required
				disclosure of ownership and additional disclosable parties information
							(1)DisclosureA
				facility shall have the information described in paragraph (2)
				available—
								(A)during the period beginning on the date of
				the enactment of this subsection and ending on the date such information is
				made available to the public under section 101(b) of the
				Nursing Home Transparency and Improvement Act
				of 2009, for submission to the Secretary, the Inspector General
				of the Department of Health and Human Services, the State in which the facility
				is located, and the State long-term care ombudsman in the case where the
				Secretary, the Inspector General, the State, or the State long-term care
				ombudsman requests such information; and
								(B)beginning on the
				effective date of the final regulations promulgated under paragraph (3)(A), for
				reporting such information in accordance with such final regulations.
								Nothing in subparagraph (A) shall be
				construed as authorizing a facility to dispose of or delete information
				described in such subparagraph after the effective date of the final
				regulations promulgated under paragraph (3)(A).(2)Information
				described
								(A)In
				generalThe following information is described in this
				paragraph:
									(i)The information
				described in subsections (a) and (b), subject to subparagraph (C).
									(ii)The identity of
				and information on—
										(I)each member of the
				governing body of the facility, including the name, title, and period of
				service of each such member;
										(II)each person or
				entity who is an officer, director, member, partner, trustee, or managing
				employee of the facility, including the name, title, and period of service of
				each such person or entity; and
										(III)each person or
				entity who is an additional disclosable party of the facility.
										(iii)The
				organizational structure of each additional disclosable party of the facility
				and a description of the relationship of each such additional disclosable party
				to the facility and to one another.
									(B)Special rule
				where information is already reported or submittedTo the extent
				that information reported by a facility to the Internal Revenue Service on Form
				990, information submitted by a facility to the Securities and Exchange
				Commission, or information otherwise submitted to the Secretary or any other
				Federal agency contains the information described in clauses (i), (ii), or
				(iii) of subparagraph (A), the facility may provide such Form or such
				information submitted to meet the requirements of paragraph (1).
								(C)Special
				ruleIn applying subparagraph (A)(i)—
									(i)with respect to subsections (a) and (b),
				ownership or control interest shall include direct or indirect
				interests, including such interests in intermediate entities; and
									(ii)subsection
				(a)(3)(A)(ii) shall include the owner of a whole or part interest in any
				mortgage, deed of trust, note, or other obligation secured, in whole or in
				part, by the entity or any of the property or assets thereof, if the interest
				is equal to or exceeds 5 percent of the total property or assets of the
				entirety.
									(3)Reporting
								(A)In
				generalNot later than the date that is 2 years after the date of
				the enactment of this subsection, the Secretary shall promulgate final
				regulations requiring, effective on the date that is 90 days after the date on
				which such final regulations are published in the Federal Register, a facility
				to report the information described in paragraph (2) to the Secretary in a
				standardized format, and such other regulations as are necessary to carry out
				this subsection. Such final regulations shall ensure that the facility
				certifies, as a condition of participation and payment under the program under
				title XVIII or XIX, that the information reported by the facility in accordance
				with such final regulations is, to the maximum extent practicable (as
				determined by the facility), accurate and current.
								(B)GuidanceThe
				Secretary shall provide guidance and technical assistance to States on how to
				adopt the standardized format under subparagraph (A).
								(4)No effect on
				existing reporting requirementsNothing in this subsection shall
				reduce, diminish, or alter any reporting requirement for a facility that is in
				effect as of the date of the enactment of this subsection.
							(5)DefinitionsIn
				this subsection:
								(A)Additional
				disclosable partyThe term additional disclosable
				party means, with respect to a facility, any person or entity
				who—
									(i)exercises operational, financial, or
				managerial control over the facility or a part thereof, or provides policies or
				procedures for any of the operations of the facility, or provides financial or
				cash management services to the facility;
									(ii)leases or subleases real property to the
				facility, or owns a whole or part interest equal to or exceeding 5 percent of
				the total value of such real property;
									(iii)lends funds or
				provides a financial guarantee to the facility in an amount which is equal to
				or exceeds $50,000; or
									(iv)provides
				management or administrative services, management or clinical consulting
				services, or accounting or financial services to the facility.
									(B)FacilityThe
				term facility means a disclosing entity which is—
									(i)a skilled nursing
				facility (as defined in section 1819(a)); or
									(ii)a nursing
				facility (as defined in section 1919(a)).
									(C)Managing
				employeeThe term managing employee means, with
				respect to a facility, an individual (including a general manager, business
				manager, administrator, director, or consultant) who directly or indirectly
				manages, advises, or supervises any element of the practices, finances, or
				operations of the facility.
								(D)Organizational
				structureThe term organizational structure means,
				in the case of—
									(i)a corporation, the
				officers, directors, and shareholders of the corporation who have an ownership
				interest in the corporation which is equal to or exceeds 5 percent;
									(ii)a limited
				liability company, the members and managers of the limited liability company
				(including, as applicable, what percentage each member and manager has of the
				ownership interest in the limited liability company);
									(iii)a general
				partnership, the partners of the general partnership;
									(iv)a limited
				partnership, the general partners and any limited partners of the limited
				partnership who have an ownership interest in the limited partnership which is
				equal to or exceeds 10 percent;
									(v)a trust, the
				trustees of the trust;
									(vi)an individual,
				contact information for the individual; and
									(vii)any other person
				or entity, such information as the Secretary determines
				appropriate.
									.
				(b)Public
			 availability of information
					(1)In
			 generalNot later than the date that is 1 year after the date on
			 which the final regulations promulgated under section 1124(c)(3)(A) of the
			 Social Security Act, as added by subsection (a), are published in the Federal
			 Register, the Secretary shall make the information reported in accordance with
			 such final regulations available to the public in accordance with procedures
			 established by the Secretary.
					(2)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395i–3(a)).
						(c)Conforming
			 amendments
					(1)In
			 general
						(A)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
						(B)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the date on which the Secretary makes the information described in subsection
			 (b)(1) available to the public under such subsection.
					102.Accountability
			 requirements
				(a)Effective
			 compliance and ethics programs
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1)
			 of the Social Security Act (42 U.S.C. 1395i–3(d)(1)) is amended by adding at
			 the end the following new subparagraph:
						
							(D)Compliance and
				ethics programs
								(i)RequirementOn or after the date that is 36 months
				after the date of the enactment of this subparagraph, a skilled nursing
				facility shall, with respect to the entity that operates the facility (in this
				subparagraph referred to as the operating organization or
				organization), have in operation a compliance and ethics program
				that is effective in preventing and detecting criminal, civil, and
				administrative violations under this Act and in promoting quality of care
				consistent with regulations developed under clause (ii).
								(ii)Development of
				regulations
									(I)In
				generalNot later than the date that is 2 years after such date
				of the enactment, the Secretary, working jointly with the Inspector General of
				the Department of Health and Human Services, shall promulgate regulations for
				an effective compliance and ethics program for operating organizations, which
				may include a model compliance program.
									(II) Design of
				regulationsSuch regulations
				with respect to specific elements or formality of a program may vary with the
				size of the organization, such that larger organizations should have a more
				formal program and include established written policies defining the standards
				and procedures to be followed by its employees. Such requirements may
				specifically apply to the corporate level management of multi unit nursing home
				chains.
									(III)EvaluationNot
				later than 3 years after the date of promulgation of regulations under this
				clause, the Secretary shall complete an evaluation of the compliance and ethics
				programs required to be established under this subparagraph. Such evaluation
				shall determine if such programs led to changes in deficiency citations,
				changes in quality performance, or changes in other metrics of patient quality
				of care. The Secretary shall submit to Congress a report on such evaluation and
				shall include in such report such recommendations regarding changes in the
				requirements for such programs as the Secretary determines appropriate.
									(iii)Requirements
				for compliance and ethics programsIn this subparagraph, the term
				compliance and ethics program means, with respect to a skilled
				nursing facility, a program of the operating organization that—
									(I)has been
				reasonably designed, implemented, and enforced so that it generally will be
				effective in preventing and detecting criminal, civil, and administrative
				violations under this Act and in promoting quality of care; and
									(II)includes at least
				the required components specified in clause (iv).
									(iv)Required
				components of programThe required components of a compliance and
				ethics program of an organization are the following:
									(I)The organization must have established
				compliance standards and procedures to be followed by its employees and other
				agents that are reasonably capable of reducing the prospect of criminal, civil,
				and administrative violations under this Act.
									(II)Specific individuals within high-level
				personnel of the organization must have been assigned overall responsibility to
				oversee compliance with such standards and procedures and has sufficient
				resources and authority to assure such compliance.
									(III)The organization must have used due care
				not to delegate substantial discretionary authority to individuals whom the
				organization knew, or should have known through the exercise of due diligence,
				had a propensity to engage in criminal, civil, and administrative violations
				under this Act.
									(IV)The organization must have taken steps to
				communicate effectively its standards and procedures to all employees and other
				agents, such as by requiring participation in training programs or by
				disseminating publications that explain in a practical manner what is
				required.
									(V)The organization must have taken reasonable
				steps to achieve compliance with its standards, such as by utilizing monitoring
				and auditing systems reasonably designed to detect criminal, civil, and
				administrative violations under this Act by its employees and other agents and
				by having in place and publicizing a reporting system whereby employees and
				other agents could report violations by others within the organization without
				fear of retribution.
									(VI)The standards must have been consistently
				enforced through appropriate disciplinary mechanisms, including, as
				appropriate, discipline of individuals responsible for the failure to detect an
				offense.
									(VII)After an offense has been detected, the
				organization must have taken all reasonable steps to respond appropriately to
				the offense and to prevent further similar offenses, including any necessary
				modification to its program to prevent and detect criminal, civil, and
				administrative violations under this Act.
									(VIII)The organization must periodically
				undertake reassessment of its compliance program to identify changes necessary
				to reflect changes within the organization and its
				facilities.
									.
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)) is amended by adding at the end the following new
			 subparagraph:
						
							(D)Compliance and
				ethics program
								(i)RequirementOn
				or after the date that is 36 months after the date of the enactment of this
				subparagraph, a nursing facility shall, with respect to the entity that
				operates the facility (in this subparagraph referred to as the operating
				organization or organization), have in operation a
				compliance and ethics program that is effective in preventing and detecting
				criminal, civil, and administrative violations under this Act and in promoting
				quality of care consistent with regulations developed under clause (ii).
								(ii)Development of
				regulations
									(I)In
				generalNot later than the
				date that is 2 years after such date of the enactment, the Secretary, in
				consultation with the Inspector General of the Department of Health and Human
				Services, shall develop regulations for an effective compliance and ethics
				program for operating organizations, which may include a model compliance
				program.
									(II) Design of
				regulationsSuch regulations
				with respect to specific elements or formality of a program may vary with the
				size of the organization, such that larger organizations should have a more
				formal program and include established written policies defining the standards
				and procedures to be followed by its employees. Such requirements may
				specifically apply to the corporate level management of multi unit nursing home
				chains.
									(III)EvaluationNot later than 3 years after the date of
				promulgation of regulations under this clause the Secretary shall complete an
				evaluation of the compliance and ethics programs required to be established
				under this subparagraph. Such evaluation shall determine if such programs led
				to changes in deficiency citations, changes in quality performance, or changes
				in other metrics of patient quality of care. The Secretary shall submit to
				Congress a report on such evaluation and shall include in such report such
				recommendations regarding changes in the requirements for such programs as the
				Secretary determines appropriate.
									(iii)Requirements
				for compliance and ethics programsIn this subparagraph, the term
				compliance and ethics program means, with respect to a nursing
				facility, a program of the operating organization that—
									(I)has been
				reasonably designed, implemented, and enforced so that it generally will be
				effective in preventing and detecting criminal, civil, and administrative
				violations under this Act and in promoting quality of care; and
									(II)includes at least
				the required components specified in clause (iv).
									(iv)Required
				components of programThe required components of a compliance and
				ethics program of an organization are the following:
									(I)The organization must have established
				compliance standards and procedures to be followed by its employees and other
				agents that are reasonably capable of reducing the prospect of criminal, civil,
				and administrative violations under this Act.
									(II)Specific individuals within high-level
				personnel of the organization must have been assigned overall responsibility to
				oversee compliance with such standards and procedures and has sufficient
				resources and authority to assure such compliance.
									(III)The organization must have used due care
				not to delegate substantial discretionary authority to individuals whom the
				organization knew, or should have known through the exercise of due diligence,
				had a propensity to engage in criminal, civil, and administrative violations
				under this Act.
									(IV)The organization must have taken steps to
				communicate effectively its standards and procedures to all employees and other
				agents, such as by requiring participation in training programs or by
				disseminating publications that explain in a practical manner what is
				required.
									(V)The organization must have taken reasonable
				steps to achieve compliance with its standards, such as by utilizing monitoring
				and auditing systems reasonably designed to detect criminal, civil, and
				administrative violations under this Act by its employees and other agents and
				by having in place and publicizing a reporting system whereby employees and
				other agents could report violations by others within the organization without
				fear of retribution.
									(VI)The standards must have been consistently
				enforced through appropriate disciplinary mechanisms, including, as
				appropriate, discipline of individuals responsible for the failure to detect an
				offense.
									(VII)After an offense has been detected, the
				organization must have taken all reasonable steps to respond appropriately to
				the offense and to prevent further similar offenses, including any necessary
				modification to its program to prevent and detect criminal, civil, and
				administrative violations under this Act.
									(VIII)The organization must periodically
				undertake reassessment of its compliance program to identify changes necessary
				to reflect changes within the organization and its
				facilities.
									.
					(b)Quality
			 assurance and performance improvement program
					(1)Skilled nursing
			 facilitiesSection 1819(b)(1)(B) of the Social Security Act (42
			 U.S.C. 1395i–3(b)(1)(B)) is amended—
						(A)by striking
			 Assurance.—A skilled nursing facility and
			 inserting “Assurance and
			 Quality Assurance and Performance Improvement Program.—
							
								(i)In
				generalA skilled nursing
				facility
								;
				and
						(B)by adding at the
			 end the following new clause:
							
								(ii)Quality
				assurance and performance improvement program
									(I)In
				generalNot later than December 31, 2011, the Secretary shall
				establish and implement a quality assurance and performance improvement program
				(in this subparagraph referred to as the QAPI program) for
				skilled nursing facilities, including multi unit chains of such facilities.
				Under the QAPI program, the Secretary shall establish standards relating to
				quality assurance and performance improvement with respect to such facilities
				and provide technical assistance to such facilities on the development of best
				practices in order to meet such standards. Not later than 1 year after the date
				on which the regulations are promulgated under subclause (II), a skilled
				nursing facility must submit to the Secretary a plan for the facility to meet
				such standards and implement such best practices, including how to coordinate
				the implementation of such plan with quality assessment and assurance
				activities conducted under clause (i).
									(II)RegulationsThe
				Secretary shall promulgate regulations to carry out this
				clause.
									.
						(2)Nursing
			 facilitiesSection 1919(b)(1)(B) of the Social Security Act (42
			 U.S.C. 1396r(b)(1)(B)) is amended—
						(A)by striking
			 Assurance.—A nursing facility and
			 inserting “Assurance and
			 Quality Assurance and Performance Improvement Program.—
							
								(i)In
				generalA nursing
				facility
								;
				and
						(B)by adding at the
			 end the following new clause:
							
								(ii)Quality
				assurance and performance improvement program
									(I)In
				generalNot later than December 31, 2011, the Secretary shall
				establish and implement a quality assurance and performance improvement program
				(in this subparagraph referred to as the QAPI program) for
				nursing facilities, including multi unit chains of such facilities. Under the
				QAPI program, the Secretary shall establish standards relating to quality
				assurance and performance improvement with respect to such facilities and
				provide technical assistance to such facilities on the development of best
				practices in order to meet such standards. Not later than 1 year after the date
				on which the regulations are promulgated under subclause (II), a nursing
				facility must submit to the Secretary a plan for the facility to meet such
				standards and implement such best practices, including how to coordinate the
				implementation of such plan with quality assessment and assurance activities
				conducted under clause (i).
									(II)RegulationsThe
				Secretary shall promulgate regulations to carry out this
				clause.
									.
						103.Nursing home
			 compare Medicare website
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819 of the Social Security Act (42 U.S.C.
			 1395i–3) is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting
			 after subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Staffing data for
				each facility (including resident census data and data on the hours of care
				provided per resident per day) based on data submitted under subsection
				(b)(8)(C)(ii), including information on staffing turnover and tenure, in a
				format that is clearly understandable to consumers of long-term care services
				and allows such consumers to compare differences in staffing between
				facilities.
											(ii)Links to State
				Internet websites with information regarding State survey and certification
				programs, links to Form 2567 State inspection reports (or a successor form) on
				such websites, information to guide consumers in how to interpret and
				understand such reports, and links to the facility plan of correction or other
				response to such report.
											(iii)The
				standardized complaint form developed under subsection (f)(8), including
				explanatory material on what complaint forms are, how they are used, and how to
				file a complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(iv)A summary of
				information on enforcement that includes the number of complaints, including
				the number of such complaints which the Secretary finds are substantiated, and
				remedies proposed and imposed by the Secretary or a State with respect to a
				skilled nursing facility during the preceding 3 years.
											(v)A
				summary of expenditures by skilled nursing facilities for wages and benefits of
				direct care staff (based on information submitted under section
				1888(f)).
											(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of the
				enactment of this subsection.
											(ii)ExceptionThe
				Secretary shall ensure that the information described in subparagraph (A)(i) is
				included on such website (or a successor website) not later than the date on
				which the requirement under subsection (b)(8)(C)(ii) is implemented.
											(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of the
				enactment of this subsection; and
											(ii)not later than 1
				year after the date of the enactment of this subsection, to modify or revamp
				such website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer
				advocacy groups;
											(iii)provider
				stakeholder groups; and
											(iv)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1819(g)(5) of the Social Security Act (42 U.S.C.
			 1395i–3(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to
				improve the timeliness of information made available to the public under
				subparagraph (A) and provided on the Nursing Home Compare Medicare website
				under subsection (i), each State shall submit information respecting any survey
				or certification made respecting a skilled nursing facility (including any
				enforcement actions taken by the State) to the Secretary not later than the
				date on which the State sends such information to the facility. The Secretary
				shall use the information submitted under the preceding sentence to update the
				information provided on the Nursing Home Compare Medicare website as
				expeditiously as
				practicable.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of the enactment of this Act.
						(b)Nursing
			 facilities
					(1)In
			 generalSection 1919 of the Social Security Act (42 U.S.C. 1396r)
			 is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting
			 after subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Staffing data for
				each facility (including resident census data and data on the hours of care
				provided per resident per day) based on data submitted under subsection
				(b)(8)(C)(ii), including information on staffing turnover and tenure, in a
				format that is clearly understandable to consumers of long-term care services
				and allows such consumers to compare differences in staffing between
				facilities.
											(ii)Links to State
				Internet websites with information regarding State survey and certification
				programs, links to Form 2567 State inspection reports (or a successor form) on
				such websites, information to guide consumers in how to interpret and
				understand such reports, and links to the facility plan of correction or other
				response to such report.
											(iii)The
				standardized complaint form developed under subsection (f)(10), including
				explanatory material on what complaint forms are, how they are used, and how to
				file a complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(iv)A summary of
				information on enforcement that includes the number of complaints, including
				the number of such complaints which the Secretary finds are substantiated, and
				remedies proposed and imposed by the Secretary or a State with respect to a
				nursing facility during the preceding 3 years.
											(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of the
				enactment of this subsection.
											(ii)ExceptionThe
				Secretary shall ensure that the information described in subparagraph (A)(i) is
				included on such website (or a successor website) not later than the date on
				which the requirement under subsection (b)(8)(C)(ii) is implemented.
											(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of the
				enactment of this subsection; and
											(ii)not later than 1
				year after the date of the enactment of this subsection, to modify or revamp
				such website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer
				advocacy groups;
											(iii)provider
				stakeholder groups; and
											(iv)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1919(g)(5) of the Social Security Act (42 U.S.C.
			 1396r(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to
				improve the timeliness of information made available to the public under
				subparagraph (A) and provided on the Nursing Home Compare Medicare website
				under subsection (i), each State shall submit information respecting any survey
				or certification made respecting a nursing facility (including any enforcement
				actions taken by the State) to the Secretary not later than the date on which
				the State sends such information to the facility. The Secretary shall use the
				information submitted under the preceding sentence to update the information
				provided on the Nursing Home Compare Medicare website as expeditiously as
				practicable.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of the enactment of this Act.
						(c)Availability of
			 reports on surveys, certifications, and complaint investigations
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)), as amended by section 102, is amended by adding at the
			 end the following new subparagraph:
						
							(E)Availability of
				survey, certification, and complaint investigation reportsA
				skilled nursing facility must—
								(i)have reports with
				respect to any surveys, certifications, and complaint investigations made
				respecting the facility during the 3 preceding years available for any
				individual to review upon request; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the
				public.
								.
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)), as amended by section 102, is amended by adding at the end
			 the following new subparagraph:
						
							(E)Availability of
				survey, certification, and complaint investigation reportsA
				nursing facility must—
								(i)have reports with
				respect to any surveys, certifications, and complaint investigations made
				respecting the facility during the 3 preceding years available for any
				individual to review upon request; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the
				public.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect 1
			 year after the date of the enactment of this Act.
					(d)Guidance to
			 states on form 2567 State inspection reports
			 and complaint investigation reports
					(1)GuidanceThe
			 Secretary shall provide guidance to States on how States can establish
			 electronic links to Form 2567 State inspection reports (or a successor form),
			 complaint investigation reports, and a facility's plan of correction or other
			 response to such Form 2567 State inspection reports (or a successor form) on
			 the Internet website of the State that provides information on skilled nursing
			 facilities and nursing facilities.
					(2)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395i–3(a)).
						104.Reporting of
			 expendituresSection 1888 of
			 the Social Security Act (42 U.S.C. 1395yy) is amended by adding at the end the
			 following new subsection:
				
					(f)Reporting of
				direct care expenditures
						(1)In
				generalFor cost reports submitted under this title for cost
				reporting periods beginning on or after the date that is 2 years after the date
				of the enactment of this subsection, skilled nursing facilities shall
				separately report expenditures for wages and benefits for direct care staff
				(breaking out (at a minimum) registered nurses, licensed professional nurses,
				certified nurse assistants, and other medical and therapy staff).
						(2)Modification of
				formThe Secretary, in consultation with private sector
				accountants experienced with Medicare and Medicaid nursing facility home cost
				reports, shall redesign such reports to meet the requirement of paragraph (1)
				not later than 1 year after the date of the enactment of this
				subsection.
						(3)Categorization
				by functional accountsNot later than 30 months after the date of
				the enactment of this subsection, the Secretary, working in consultation with
				the Medicare Payment Advisory Commission, the Medicaid and CHIP Payment and
				Access Commission, the Inspector General of the Department of Health and Human
				Services, and other expert parties the Secretary determines appropriate, shall
				take the expenditures listed on cost reports, as modified under paragraph (1),
				submitted by skilled nursing facilities and categorize such expenditures,
				regardless of any source of payment for such expenditures, for each skilled
				nursing facility into the following functional accounts on an annual
				basis:
							(A)Spending on direct
				care services (including nursing, therapy, and medical services).
							(B)Spending on
				indirect care (including housekeeping and dietary services).
							(C)Capital assets
				(including building and land costs).
							(D)Administrative
				services costs.
							(4)Availability of
				information submittedThe Secretary shall establish procedures to
				make information on expenditures submitted under this subsection readily
				available to interested parties upon request, subject to such requirements as
				the Secretary may specify under the procedures established under this
				paragraph.
						.
			105.Standardized
			 complaint form
				(a)Skilled nursing
			 facilities
					(1)Development by
			 the SecretarySection 1819(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Standardized
				complaint formThe Secretary shall develop a standardized
				complaint form for use by a resident (or a person acting on the resident’s
				behalf) in filing a complaint with a State survey and certification agency and
				a State long-term care ombudsman program with respect to a skilled nursing
				facility.
							.
					(2)State
			 requirementsSection 1819(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(6)Complaint forms
				and resolution processes
								(A)Complaint
				formsThe State must make the standardized complaint form
				developed under subsection (f)(8) available upon request to—
									(i)a
				resident of a skilled nursing facility; and
									(ii)any person
				acting on the resident’s behalf.
									(B)Complaint
				resolution processThe State must establish a complaint
				resolution process in order to ensure that the legal representative of a
				resident of a skilled nursing facility or other responsible party is not denied
				access to such resident or otherwise retaliated against if they have complained
				about the quality of care provided by the facility or other issues relating to
				the facility. Such complaint resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint; and
									(iii)deadlines for
				responding to a complaint and for notifying the complainant of the outcome of
				the investigation.
									(C)Rule of
				constructionNothing in this paragraph shall be construed as
				preventing a resident of a skilled nursing facility (or a person acting on the
				resident’s behalf) from submitting a complaint in a manner or format other than
				by using the standardized complaint form developed under subsection (f)(8)
				(including submitting a complaint
				orally).
								.
					(b)Nursing
			 facilities
					(1)Development by
			 the SecretarySection 1919(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(10)Standardized
				complaint formThe Secretary shall develop a standardized
				complaint form for use by a resident (or a person acting on the resident’s
				behalf) in filing a complaint with a State survey and certification agency and
				a State long-term care ombudsman program with respect to a nursing
				facility.
							.
					(2)State
			 requirementsSection 1919(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Complaint forms
				and resolution processes
								(A)Complaint
				formsThe State must make the standardized complaint form
				developed under subsection (f)(10) available upon request to—
									(i)a
				resident of a nursing facility; and
									(ii)any person
				acting on the resident’s behalf.
									(B)Complaint
				resolution processThe State must establish a complaint
				resolution process in order to ensure that the legal representative of a
				resident of a nursing facility or other responsible party is not denied access
				to such resident or otherwise retaliated against if they have complained about
				the quality of care provided by the facility or other issues relating to the
				facility. Such complaint resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint; and
									(iii)deadlines for
				responding to a complaint and for notifying the complainant of the outcome of
				the investigation.
									(C)Rule of constructionNothing in this paragraph shall be
				construed as preventing a resident of a nursing facility (or a person acting on
				the resident’s behalf) from submitting a complaint in a manner or format other
				than by using the standardized complaint form developed under subsection
				(f)(10) (including submitting a complaint
				orally).
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				106.Ensuring
			 staffing accountability
				(a)Skilled nursing
			 facilitiesSection 1819(b)(8) of the Social Security Act (42
			 U.S.C. 1395i–3(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform formatBeginning not later than 2 years after the
				date of the enactment of this subparagraph, and after consulting with State
				long-term care ombudsman programs, consumer advocacy groups, provider
				stakeholder groups, employees and their representatives, and other parties the
				Secretary deems appropriate, the Secretary shall require a skilled nursing
				facility to electronically submit to the Secretary direct care staffing
				information (including information with respect to agency and contract staff)
				based on payroll and other verifiable and auditable data in a uniform format
				(according to specifications established by the Secretary in consultation with
				such programs, groups, and parties). Such specifications shall require that the
				information submitted under the preceding sentence—
							(i)specify the category of work a certified
				employee performs (such as whether the employee is a registered nurse, licensed
				practical nurse, licensed vocational nurse, certified nursing assistant,
				therapist, or other medical personnel);
							(ii)include resident
				census data and information on resident case mix;
							(iii)include a
				regular reporting schedule; and
							(iv)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in clause (i) per resident
				per day.
							Nothing
				in this subparagraph shall be construed as preventing the Secretary from
				requiring submission of such information with respect to specific categories,
				such as nursing staff, before other categories of certified employees.
				Information under this subparagraph with respect to agency and contract staff
				shall be kept separate from information on employee
				staffing..
				(b)Nursing
			 facilitiesSection 1919(b)(8) of the Social Security Act (42
			 U.S.C. 1396r(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform formatBeginning not later than 2 years after the
				date of the enactment of this subparagraph, and after consulting with State
				long-term care ombudsman programs, consumer advocacy groups, provider
				stakeholder groups, employees and their representatives, and other parties the
				Secretary deems appropriate, the Secretary shall require a nursing facility to
				electronically submit to the Secretary direct care staffing information
				(including information with respect to agency and contract staff) based on
				payroll and other verifiable and auditable data in a uniform format (according
				to specifications established by the Secretary in consultation with such
				programs, groups, and parties). Such specifications shall require that the
				information submitted under the preceding sentence—
							(i)specify the
				category of work a certified employee performs (such as whether the employee is
				a registered nurse, licensed practical nurse, licensed vocational nurse,
				certified nursing assistant, therapist, or other medical personnel);
							(ii)include resident census data and
				information on resident case mix;
							(iii)include a
				regular reporting schedule; and
							(iv)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in clause (i) per resident
				per day.
							Nothing in this subparagraph shall
				be construed as preventing the Secretary from requiring submission of such
				information with respect to specific categories, such as nursing staff, before
				other categories of certified employees. Information under this subparagraph
				with respect to agency and contract staff shall be kept separate from
				information on employee
				staffing..
				IITargeting
			 Enforcement
			201.Civil money
			 penalties
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(h)(2)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(2)(B)(ii)) is amended—
						(A)by striking
			 Penalties.—The Secretary and inserting
			 “Penalties.—
							
								(I)In
				generalSubject to subclause (II), the
				Secretary
								;
				and
						(B)by adding at the
			 end the following new subclauses:
							
								(II)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclause (III), in the case where a facility self-reports and promptly
				corrects a deficiency for which a penalty was imposed under this clause not
				later than 10 calendar days after the date of such imposition, the Secretary
				may reduce the amount of the penalty imposed by not more than 50
				percent.
								(III)Prohibitions
				on reduction for certain deficiencies
									(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (II) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
									(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (II) if the penalty is imposed on the facility for a deficiency
				that is found to result in a pattern of harm or widespread harm, immediately
				jeopardizes the health or safety of a resident or residents of the facility, or
				results in the death of a resident of the facility.
									(IV)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under this clause, the Secretary shall issue regulations that—
									(aa)subject to item
				(cc), not later than 30 days after the imposition of the penalty, provide for
				the facility to have the opportunity to participate in an independent informal
				dispute resolution process which generates a written record prior to the
				collection of such penalty;
									(bb)in
				the case where the penalty is imposed for each day of noncompliance, provide
				that a penalty may not be imposed for any day during the period beginning on
				the initial day of the imposition of the penalty and ending on the day on which
				the informal dispute resolution process under item (aa) is completed;
									(cc)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account under the direction of the Secretary on the
				earlier of the date on which the informal dispute resolution process under item
				(aa) is completed or the date that is 90 days after the date of the imposition
				of the penalty;
									(dd)may provide that
				such amounts collected are kept in such account pending the resolution of any
				subsequent appeals;
									(ee)in
				the case where the facility successfully appeals the penalty, may provide for
				the return of such amounts collected (plus interest) to the facility;
				and
									(ff)in the case
				where all such appeals are unsuccessful, may provide that some portion of such
				amounts collected may be used to support activities that benefit residents,
				including assistance to support and protect residents of a facility that closes
				(voluntarily or involuntarily) or is decertified (including offsetting costs of
				relocating residents to home and community-based settings or another facility),
				projects that support resident and family councils and other consumer
				involvement in assuring quality care in facilities, and facility improvement
				initiatives approved by the Secretary (including joint training of facility
				staff and surveyors, technical assistance for facilities implementing quality
				assurance programs, the appointment of temporary management firms, and other
				activities approved by the
				Secretary).
									.
						(2)Conforming
			 amendmentThe second sentence of section 1819(h)(5) of the Social
			 Security Act (42 U.S.C. 1395i–3(h)(5)) is amended by inserting
			 (ii)(IV), after (i),.
					(b)Nursing
			 facilities
					(1)In
			 generalSection 1919(h)(3)(C)(ii) of the Social Security Act (42
			 U.S.C. 1396r(h)(3)(C)) is amended—
						(A)by striking
			 Penalties.—The Secretary and inserting
			 “Penalties.—
							
								(I)In
				generalSubject to subclause (II), the
				Secretary
								;
				and
						(B)by adding at the
			 end the following new subclauses:
							
								(II)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclause (III), in the case where a facility self-reports and promptly
				corrects a deficiency for which a penalty was imposed under this clause not
				later than 10 calendar days after the date of such imposition, the Secretary
				may reduce the amount of the penalty imposed by not more than 50
				percent.
								(III)Prohibitions
				on reduction for certain deficiencies
									(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (II) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
									(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (II) if the penalty is imposed on the facility for a deficiency
				that is found to result in a pattern of harm or widespread harm, immediately
				jeopardizes the health or safety of a resident or residents of the facility, or
				results in the death of a resident of the facility.
									(IV)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under this clause, the Secretary shall issue regulations that—
									(aa)subject to item
				(cc), not later than 30 days after the imposition of the penalty, provide for
				the facility to have the opportunity to participate in an independent informal
				dispute resolution process which generates a written record prior to the
				collection of such penalty;
									(bb)in
				the case where the penalty is imposed for each day of noncompliance, provide
				that a penalty may not be imposed for any day during the period beginning on
				the initial day of the imposition of the penalty and ending on the day on which
				the informal dispute resolution process under item (aa) is completed;
									(cc)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account under the direction of the Secretary on the
				earlier of the date on which the informal dispute resolution process under item
				(aa) is completed or the date that is 90 days after the date of the imposition
				of the penalty;
									(dd)may provide that
				such amounts collected are kept in such account pending the resolution of any
				subsequent appeals;
									(ee)in
				the case where the facility successfully appeals the penalty, may provide for
				the return of such amounts collected (plus interest) to the facility;
				and
									(ff)in the case
				where all such appeals are unsuccessful, may provide that some portion of such
				amounts collected may be used to support activities that benefit residents,
				including assistance to support and protect residents of a facility that closes
				(voluntarily or involuntarily) or is decertified (including offsetting costs of
				relocating residents to home and community-based settings or another facility),
				projects that support resident and family councils and other consumer
				involvement in assuring quality care in facilities, and facility improvement
				initiatives approved by the Secretary (including joint training of facility
				staff and surveyors, technical assistance for facilities implementing quality
				assurance programs, the appointment of temporary management firms, and other
				activities approved by the
				Secretary).
									.
						(2)Conforming
			 amendmentSection 1919(h)(5)(8) of the Social Security Act (42
			 U.S.C. 1396r(h)(5)(8)) is amended by inserting (ii)(IV), after
			 (i),.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				202.GAO study and
			 report on the relative financial status and performance of special focus
			 facilities
				(a)Study
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the financial status, resident care, and performance of
			 skilled nursing facilities and nursing facilities in the Special Focus Facility
			 program (or a successor program) established by the Centers for Medicare &
			 Medicaid Services relative to a comparable sample of facilities that are not in
			 such program. Such study shall include an examination of the ownership and
			 control interests, and any affiliated parties, of the facilities studied (as
			 applicable).
					(2)DefinitionsIn
			 this section:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress and the Secretary a
			 report containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
				203.National
			 independent monitor pilot program
				(a)Establishment
					(1)In
			 generalThe Secretary shall establish a pilot program to develop,
			 test, and implement an independent monitor program to oversee interstate and
			 large intrastate chains of skilled nursing facilities and nursing
			 facilities.
					(2)SelectionThe
			 Secretary shall select chains of skilled nursing facilities and nursing
			 facilities described in paragraph (1) to participate in the pilot program under
			 this section from among those chains that submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
					(3)DurationThe
			 Secretary shall conduct the pilot program under this section for a 2-year
			 period.
					(4)ImplementationThe
			 Secretary shall implement the pilot program under this section not later than 1
			 year after the date of the enactment of this Act.
					(b)RequirementsThe
			 Secretary shall evaluate chains selected to participate in the pilot program
			 under this section based on criteria selected by the Secretary, including where
			 evidence suggests that 1 or more facilities of the chain are experiencing
			 serious safety and quality of care problems. Such criteria may include the
			 evaluation of a chain that includes 1 or more facilities participating in the
			 “Special Focus Facility” program (or a successor program) or 1 or more
			 facilities with a record of repeated serious safety and quality of care
			 deficiencies.
				(c)ResponsibilitiesAn
			 independent monitor that enters into a contract with the Secretary to
			 participate in the conduct of the pilot program under this section
			 shall—
					(1)conduct periodic
			 reviews and prepare root-cause quality and deficiency analyses of a chain to
			 assess if facilities of the chain are in compliance with State and Federal laws
			 and regulations applicable to the facilities;
					(2)undertake
			 sustained oversight of the chain, whether publicly or privately held, to
			 involve the owners of, and any additional disclosable party with respect to a
			 facility of, the chain in facilitating compliance by facilities of the chain
			 with State and Federal laws and regulations applicable to the
			 facilities;
					(3)analyze the
			 management structure, distribution of expenditures, and nurse staffing levels
			 of facilities of the chain in relation to resident census, staff turnover
			 rates, and tenure;
					(4)report findings
			 and recommendations with respect to such reviews, analyses, and oversight to
			 the chain and facilities of the chain, to the Secretary, and to relevant
			 States; and
					(5)publish the
			 results of such reviews, analyses, and oversight.
					(d)Implementation
			 of recommendations
					(1)Receipt of
			 finding by chainNot later than 10 days after receipt of a
			 finding of an independent monitor under subsection (c)(4), a chain
			 participating in the pilot program shall submit to the independent monitor a
			 report—
						(A)outlining
			 corrective actions the chain will take to implement the recommendations in such
			 report; or
						(B)indicating that
			 the chain will not implement such recommendations, and why it will not do
			 so.
						(2)Receipt of
			 report by independent monitorNot later than 10 days after
			 receipt of a report submitted by a chain under paragraph (1), an independent
			 monitor shall finalize its recommendations and submit a report to the chain and
			 facilities of the chain, the Secretary, and the State or States, as
			 appropriate, containing such final recommendations.
					(e)Cost of
			 appointmentA chain shall be responsible for a portion of the
			 costs associated with the appointment of independent monitors under the pilot
			 program under this section. The chain shall pay such portion to the Secretary
			 (in an amount and in accordance with procedures established by the
			 Secretary).
				(f)Waiver
			 authorityThe Secretary may waive such requirements of titles
			 XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.)
			 as may be necessary for the purpose of carrying out the pilot program under
			 this section.
				(g)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
				(h)DefinitionsIn
			 this section:
					(1)Additional
			 disclosable partyThe term additional disclosable
			 party has the meaning given such term in section 1124(c)(5)(A) of the
			 Social Security Act, as added by section 101(a).
					(2)FacilityThe
			 term facility means a skilled nursing facility or a nursing
			 facility.
					(3)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through the Assistant Secretary for Planning and Evaluation.
					(5)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
					(i)Evaluation and
			 report
					(1)EvaluationThe
			 Inspector General of the Department of Health and Human Services shall evaluate
			 the pilot program conducted under this subsection. Such evaluation
			 shall—
						(A)determine whether
			 the independent monitor program should be established on a permanent basis;
			 and
						(B)if the Inspector
			 General determines that such program should be established on a permanent
			 basis, recommend appropriate procedures and mechanisms for such
			 establishment.
						(2)ReportNot
			 later than 180 days after the completion of the pilot program under this
			 section, the Inspector General shall submit to Congress and the Secretary a
			 report containing the results of the evaluation conducted under paragraph (1),
			 together with recommendations for such legislation and administrative action as
			 the Inspector General determines appropriate.
					204.Notification
			 of facility closure
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(c) of the Social Security Act (42 U.S.C.
			 1395i–3(c)) is amended by adding at the end the following new paragraph:
						
							(7)Notification of Facility Closure
								(A)In generalAny individual who is the administrator of
				a skilled nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs and best interests of each resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation
				of payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(2)Conforming
			 amendmentsSection 1819(h)(4) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(4)) is amended—
						(A)in the first
			 sentence, by striking the Secretary shall terminate and
			 inserting the Secretary, subject to subsection (c)(7), shall
			 terminate; and
						(B)in the second
			 sentence, by striking subsection (c)(2) and inserting
			 paragraphs (2) and (7) of subsection (c).
						(b)Nursing
			 facilities
					(1)In
			 generalSection 1919(c) of the Social Security Act (42 U.S.C.
			 1396r(c)) is amended by adding at the end the following new paragraph:
						
							(9)Notification of Facility Closure
								(A)In generalAny individual who is an administrator of a
				nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs and best interests of each resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation
				of payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				205.National
			 demonstration projects on culture change and use of information technology in
			 nursing homes
				(a)In
			 generalThe Secretary shall conduct 2 demonstration projects, 1
			 for the development of best practices in skilled nursing facilities and nursing
			 facilities that are involved in the culture change movement (including the
			 development of resources for facilities to find and access funding in order to
			 undertake culture change) and 1 for the development of best practices in
			 skilled nursing facilities and nursing facilities for the use of information
			 technology to improve resident care.
				(b)Conduct of
			 demonstration projects
					(1)Grant
			 awardUnder each demonstration project conducted under this
			 section, the Secretary shall award 1 or more grants to facility-based settings
			 for the development of best practices described in subsection (a) with respect
			 to the demonstration project involved. Such award shall be made on a
			 competitive basis and may be allocated in 1 lump-sum payment.
					(2)Consideration
			 of special needs of residentsEach demonstration project
			 conducted under this section shall take into consideration the special needs of
			 residents of skilled nursing facilities and nursing facilities who have
			 cognitive impairment, including dementia.
					(c)Duration and
			 implementation
					(1)DurationThe
			 demonstration projects shall each be conducted for a period not to exceed 3
			 years.
					(2)ImplementationThe
			 demonstration projects shall each be implemented not later than 1 year after
			 the date of the enactment of this Act.
					(d)DefinitionsIn
			 this section:
					(1)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
					(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(3)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
				(f)ReportNot
			 later than 9 months after the completion of the demonstration project, the
			 Secretary shall submit to Congress a report on such project, together with
			 recommendations for such legislation and administrative action as the Secretary
			 determines appropriate.
				IIIImproving staff
			 training
			301.Dementia and
			 abuse prevention training
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1395i–3(f)(2)(A)(i)(I)) is amended by inserting (including,
			 in the case of initial training and, if the Secretary determines appropriate,
			 in the case of ongoing training, dementia management training, and patient
			 abuse prevention training before , (II).
					(2)Clarification
			 of definition of nurse aideSection 1819(b)(5)(F) of the Social
			 Security Act (42 U.S.C. 1395i–3(b)(5)(F)) is amended by adding at the end the
			 following flush sentence:
						
							Such
				term includes an individual who provides such services through an agency or
				under a contract with the
				facility..
					(b)Nursing
			 facilities
					(1)In
			 generalSection 1919(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1396r(f)(2)(A)(i)(I)) is amended by inserting (including, in
			 the case of initial training and, if the Secretary determines appropriate, in
			 the case of ongoing training, dementia management training, and patient abuse
			 prevention training before , (II).
					(2)Clarification
			 of definition of nurse aideSection 1919(b)(5)(F) of the Social
			 Security Act (42 U.S.C. 1396r(b)(5)(F)) is amended by adding at the end the
			 following flush sentence:
						
							Such
				term includes an individual who provides such services through an agency or
				under a contract with the
				facility..
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				302.Study and
			 report on training required for certified nurse aides and supervisory
			 staff
				(a)Study
					(1)In
			 generalThe Secretary shall conduct a study on the content of
			 training for certified nurse aides and supervisory staff of skilled nursing
			 facilities and nursing facilities. The study shall include an analysis of the
			 following:
						(A)Whether the
			 number of initial training hours for certified nurse aides required under
			 sections 1819(f)(2)(A)(i)(II) and 1919(f)(2)(A)(i)(II) of the Social Security
			 Act (42 U.S.C. 1395i–3(f)(2)(A)(i)(II); 1396r(f)(2)(A)(i)(II)) should be
			 increased from 75 and, if so, what the required number of initial training
			 hours should be, including any recommendations for the content of such training
			 (including training related to dementia).
						(B)Whether
			 requirements for ongoing training under such sections 1819(f)(2)(A)(i)(II) and
			 1919(f)(2)(A)(i)(II) should be increased from 12 hours per year, including any
			 recommendations for the content of such training.
						(2)ConsultationIn
			 conducting the analysis under paragraph (1)(A), the Secretary shall consult
			 with States that currently (as of the date of enactment of this Act) require
			 more than 75 hours of training for certified nurse aides.
					(3)DefinitionsIn
			 this section:
						(A)Nurse
			 aideThe term nurse aide has the meaning given such
			 term in sections 1819(b)(5)(F) and 1919(b)(5)(F) of the Social Security Act (42
			 U.S.C. 1395i–3(b)(5)(F); 1396r(b)(5)(F)), as amended by section 301.
						(B)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(C)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through the Assistant Secretary for Planning and Evaluation.
						(D)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a report to Congress containing the results of the study conducted under
			 subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
				
